  3:18-cv-00758-JMC-SVH       Date Filed 06/19/20    Entry Number 208   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Big Red Box, LLC,                        )         C/A No. 3:18-758-JMC-SVH
                                          )
                 Plaintiff,               )
                                          )
 vs.
                                          )
                                          )          ORDER OF DISMISSAL
 Square, Inc., William Tye Grisel,        )
 and Joe Grisel,                          )
                                          )
                 Defendants.              )
                                          )

       The Court having been advised by counsel for the parties that the

above action has been settled as to defendant, Square, Inc., only, IT IS

ORDERED that this action is hereby dismissed without costs and without

prejudice against Square, Inc. If settlement is not consummated within sixty

(60) days, either party may petition the Court to reopen this action and

restore it to the calendar. F. R. Civ. P. Rule 60(b)(6).

       In the alternative, to the extent permitted by law, either party may

within sixty (60) days petition the Court to enforce the settlement. Fairfax

Countywide Citizens v. Fairfax County, 571 F.2d 1299 (4th Cir. 1978). By

agreement of the parties, the court retains jurisdiction to enforce the

settlement agreement. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,

381-82 (1994).
  3:18-cv-00758-JMC-SVH      Date Filed 06/19/20   Entry Number 208   Page 2 of 2




         The dismissal hereunder shall be with prejudice if no action is taken

under either alternative within sixty (60) days from the filing date of this

order.

         IT IS SO ORDERED.



June 19, 2020                                Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
